Securities and Exchange Commission Washington, D.C. 20549 Schedule 13D Under the Securities Exchange Act of 1934 TapImmune, Inc. (Name of Issuer) Common Stock, $0.001 value per share (Title of Class of Securities) 458166 105 (CUSIP Number) Sailesh C. Barchha Nirvana, Chestnut Avenue, Rickmansworth. Hertfordshire. WD3 4HB. England. UK Telephone contact :- 011 (44) 7984 711537 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 29, 2012 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d–1(e), 240.13d–1(f) or 240.13d–1(g), check the following box.o CUSIP No. 876033200 (1) Names of reporting persons: Sailesh C Barchha (2) Check the appropriate box if a member of a group - (a) member of the group and the membership is expressly affirmed (b) disclaims membership in a groupþ (3) SEC use only - (4) Source of funds: OO (5) Check if disclosure of legal proceedings is required pursuant to Items 2(d) or 2(e) (6) Citizenship or place of organization: England Number of shares beneficially owned by each reporting person with: (7) Sole voting power: Yes (8) Shared voting power: No (9) Sole dispositive power: Yes (10) Shared dispositive power: No (11) Aggregate amount beneficially owned by each reporting person: 5,600,000 shares (12) Check if the aggregate amount in Row (11) excludes certain shares - o (13) Percent of class represented by amount in Row (11): 7.58 percent (14) Type of reporting person: IN Item 1. Security and Issuer. Common Stock, $0.001 par value per share TapImmune, Inc. Suite 100 1551 Eastlake Avenue East Seattle, WA 98102 Item 2. Identity and Background. Certain information about the reporting person and each director and executive officer of the reporting person is set forth below. Reporting person - (a) Name: Sailesh C Barchha (b) Address: Nirvana, Chestnut Avenue, Rickmansworth. Hertfordshire. WD3 4HB. England. UK (c) Principal Occupation Financial Consultant (d) Criminal Convictions None (e) Civil Proceedings None (f) Citizenship England Director, principal executive officer, principal financial officer and principal accounting officer of reporting person - (a) Name: Not applicable (b) Address: (c) Principal Occupation (d) Criminal Convictions (e) Civil Proceedings (f) Citizenship Item 3. Source and Amount of Funds or Other Consideration. The consideration for the issue of the securities is services to be rendered to the issuer under a letter of engagement dated May 8, 2012. Item 4. Purpose of Transaction. The securities were issued as compensation for services. (a) Not applicable; (b) Not applicable; (c) Not applicable; (d) Not applicable; (e) See (g), below; (f) Not applicable; (g) Not applicable; (h) Not applicable; (i) Not applicable; or (j) Not applicable Item 5. Interest in Securities of the Issuer. (a) See entry (12) on facing sheet for the number and percentage of the class of securities. (b) See entry (12) on facing sheet for the number and percentage of the class of securities. (c) Not applicable. (d) Not applicable. (e) Not applicable. Item 6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer. Not applicable. Item 7. Exhibits. Rule 13d–1(k) agreement None Engagement of Consulting Services Agreement dated as of May 8, 2012 Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 25th2013 /s/ Sailesh C Barchha Sailesh C. Barchha
